The opinion of the court was delivered by
Dunbar, J.
The respondent was removed from the office of police commissioner by the mayor of the city of Seattle, and appellant Kirkwood was appointed to fill the vacancy caused by the removal. Subsequently the respondent, as relator, commenced an action by information in the nature of a quo warranto against the appellant to oust him from the office and reinstate himself. The court refused to hear evidence to impeach the findings of the mayor, took the case from the jury, and found for the relator on the pleadings, upon the ground that the charges and findings were insufficient to support the removal of the relator. The appellant answered the information, denied the intrusion and ouster, and alleged affirmatively the procedure by which the respondent was removed from office and the appointment of the appellant to fill the vacancy.
The first proposition argued by the appellant is that the court had no jurisdiction to determine the sufficiency of the charges or findings,, or to inquire into *300the materiality of the grounds for respondent’s removal, upon information in the nature of a quo warranto, because it is a collateral attack upon the judgment of a tribunal invested by law with exclusive original jurisdiction to hear and determine that particular matter. The appellant admits that his objection falls under the ban of the decision of this court in State, ex rel. Heilbron, v. Van Brocklin, 8 Wash. 557 (36 Pac. 495), but vigorously attacks the grounds of that decision. We have re-examined that case. It was presented by able counsel and carefully considered by the court, and without again entering into a discussion of the questions involved, we are satisfied with the decision therein rendered, and the rule announced that the proper remedy of the relator was by quo warranto instead of certiorari.
The second contention of appellant, however, viz., that the charges were sufficient to support the removal of relator, we think must be sustained. These charges may have been somewhat indefinite,.but no motion was made to make them more definite or certain. No objection was made to them in any way. The appellant went to trial upon the complaint as it was, and the issues were found against him, and we think it is too late for him now to raise the objection that the complaint was indefinite or not specific. We think that there is sufficient in the charges preferred by the mayor and'the findings made to sustain the verdict. It is charged that the relator was interested and part owner in certain -buildings which were occupied for immoral purposes; that their only value arose from such occupation; that under the direction of the mayor of the city the police, in the enforcement of the law against such immoral practices, were proceeding to abate the nuisance b.y driving out these objectionable *301occupants; that the relator from time to time attempted to interfere with and change the administration of the police department as to the aforesaid matter and sought to influence the chief of police to permit the occupation of these premises for these practices and to cease interference with the practices carried on there; that he attempted to remove the chief of police for the reason that he had been unable to influence the chief to permit such practices, and many other charges of like character. The complaint is too long for review at length, and, as we have before said, is somewhat discursive and indefinite; but we think sufficient can be gathered from the complaint to place the relator upon trial for acts which were inconsistent with the duties of a public officer. For this reason the judgment will be reversed and the cause remanded with instructions to proceed in accordance with this opinion.
Hoyt, C. J., and Scott and Gordon, JJ., concur.